02-11-095-CV



























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00095-CV
 
 



Khosrow
Sadeghian


 


APPELLANT




 
V.
 




Willie Hudspeth


 


APPELLEE



 
 
------------
 
FROM County
Court at Law No. 2 OF Denton
COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
On
April 11, 2011, we notified appellant that the trial court clerk responsible
for preparing the record in this appeal had informed this court that
arrangements had not been made to pay for the clerk=s
record as required by Texas Rule of Appellate Procedure 35.3(a)(2).  See
Tex. R. App. P. 35.3(a)(2).  We stated that
we would dismiss the appeal for want of prosecution unless appellant, within
fifteen days, made arrangements to pay for the clerk=s
record and provided this court with proof of payment.
Because
appellant has not made payment arrangements for the clerk=s
record, it is the opinion of the court that the appeal should be dismissed for
want of prosecution.  Accordingly, we dismiss the appeal.  See
Tex. R. App. P. 37.3(b), 42.3(b).
Appellant
shall pay all costs of the appeal, for which let execution issue.
 
 
PER CURIAM
 
PANEL: 
DAUPHINOT, GARDNER, and WALKER, JJ.
 
DELIVERED: 
June 2, 2011

 




[1]See Tex. R. App. P. 47.4.